Citation Nr: 0520164	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disabilities, to include neuropathy.

2.  Entitlement to service connection for gouty arthritis. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.

This case comes before the Board of Veterans'Appeals (Board) 
on appeal from a January 2002 rating decision by the VA RO in 
Philadelphia, Pennsylvania.  The Board has recharacterized 
the issues on appeal to more accurately reflect the veteran's 
claims and to confirm with the prevailing law. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the Board finds that the veteran concerning 
his current claim was not adequately inform by the June 2001 
VCAA.  He was not informed of what evidence the VA would 
obtain to asset him in establishing his claim as required by 
the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In order to endure his right of due process, the case is 
remanded to the RO for the following action:

1.  The RO must review the claims file 
and ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) are fully complied with 
and satisfied.  The veteran and his 
representative should be advised as to 
what information and evidence not of 
record is necessary to substantiate his 
claim.  He should also be specifically 
informed to submit copies of any evidence 
in his possession relevant to his claim, 
which have not been previously submitted 
as required by38 C.F.R. § 3.259.  He 
should further be informed as to what 
evidence the VA would obtain.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claims.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




